DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,2, 9, 10, 11, 12, & 18 objected to because of the following informalities: 
Examiner submits where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation with proper placement of semicolons. See MPEP 608.01(i)-(p). Examiner shows an example of this format below:

A compound eye-based in-situ monitoring unit, comprising:
a spherical installation;
 an imaging assembly disposed on the spherical installation cover, the imaging assembly comprises;
		a charge coupled device (CCD) optical digital camera assembly;
 a digital image correlation (DIC); and
a terahertz light source assembly.

In regards to claim 1, the claimed subject matter “installation points (five rows and four columns)” should be “installation points i.e. .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the six-degree-of-freedom motion unit can drive” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the six-degree-of-freedom motion unit comprises a plurality of telescopic cylinders, a fixed platform hinged to one end of the telescopic cylinder, and a mobile platform hinged.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 1, the claimed subject “one imaging assembly is installed on each installation point” is rendered indefinite.  Examiner submits it is unclear as to the origin of multiple imaging assemblies since there is no antecedence for multiple assemblies, but rather a single imaging assembly.
In regards to claim 2, the claimed subject matter “the CCD optical digital camera assemblies…array; the DIC light source assemblies…the Raman spectrum assemblies…DIC light source assemblies…. four terahertz light source assemblies” are rendered indefinite.  Applicant teaches multiple CCD optical digital cameras, DIC light sources, and Raman spectrum assemblies located on a spherical installation cover (fig 5).  Examiner submits there is no antecedence for multiple CCD optical digital camera assemblies, DIC light source assemblies, Raman spectrum assemblies, and four terahertz light source assemblies.  Examiner questions whether a single imaging assembly comprises a combination of the CCD optical digital camera assembly, DIC light source assembly, Raman spectrum assembly, and terahertz light source assembly or the imaging assembly is considered to be a CCD optical digital camera assembly, DIC light source assembly, Raman spectrum assembly, or a terahertz light source assembly.
In regards to claims 9-12, the claimed subject matter “four first piezoelectric” & “four second piezoelectric” are rendered indefinite.  Examiner submits it is unclear as to the origin of “four first piezoelectric” & “four second piezoelectric” since there is no antecedence for multiple first and second piezoelectric, but rather a single first piezoelectric and second piezoelectric.
In regards to claims 13-16, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato CN 207802125, Taerin Chung, “Mining the Smartness of Insect Ultrastructures for Advanced Imaging and Illumination”, 2018, Young Min Song, “Digital cameras with designs inspired by the arthropod eye”, 2013, Jacques Duparré, “Thin compound-eye camera”, 2005.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a charge coupled device (CCD) optical digital camera assembly, a digital image correlation (DIC) light source assembly, an infrared (IR) spectrum assembly, a Raman spectrum assembly, and a terahertz light source assembly”, in combination with the rest of the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877